Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 29, 2014

The Court of Appeals hereby passes the following order:

A14A1823. CURTIS MIDDLEBROOKS v. JEFF W. FLOYD, et al.

      This case began as a civil action in magistrate court. Following an adverse
ruling, plaintiff Curtis Middlebrooks appealed the magistrate court’s decision to the
superior court. On August 30, 2013, the superior court entered judgment in favor of
the defendants. On March 14, 2014, Middlebrooks filed a notice of appeal to this
Court. We, however, lack jurisdiction.
      When a superior court order involves a de novo appeal from a magistrate court
ruling, an appellant must follow the discretionary appeal procedure to obtain review
before this Court. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App.
366, 367 (454 SE2d 175) (1995).           Middlebrooks’s failure to adhere to the
discretionary appeal procedure deprives us of jurisdiction over his appeal.
Additionally, the appeal is untimely. A notice of appeal must be filed within 30 days
after the entry of an appealable judgment. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction upon this
Court. Couch v. United Paperworkers Intern. Union, 224 Ga. App. 721 (482 SE2d
704) (1997). Here, Middlebrooks filed his notice of appeal 196 days after entry of
the trial court’s order. For these reasons, this appeal is hereby DISMISSED for lack
of jurisdiction.
Court of Appeals of the State of Georgia
                                 07/29/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.